Citation Nr: 0731927	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  01-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a December 2000 rating decision, the RO, among other 
things, granted service connection and assigned an initial 30 
percent rating for PTSD, effective September 28, 2000.  
Subsequently, by a March 2001 rating decision, a 50 percent 
initial rating was granted for the veteran's PTSD, effective 
from the September 28, 2000 effective date of service 
connection.

In October 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In March 2003, the Board remanded these matters to the RO for 
further action.  After completing the requested action to the 
extent possible, the RO, in pertinent part, continued the 
initial 50 percent rating for the veteran's service-connected 
PTSD and continued the denial of a TDIU (as reflected in a 
September 2003 SSOC).  Thereafter, the RO returned these 
matters to the Board for further appellate consideration.

In a February 2006 decision, the Board, among other things, 
denied the veteran's claim for an initial rating in excess of 
50 percent for PTSD and denied entitlement to a TDIU.
 
The veteran appealed those claims to the United States Court 
of Appeals for Veterans Claims (Court).   In April 2007, the 
veteran's attorney and VA General Counsel filed a joint 
motion to vacate and remand that part of the Board's February 
2006 decision that denied initial higher ratings for PTSD and 
a TDIU.  By an Order dated in May 2007, the Court granted the 
motion, and partially vacated the Board's February 2006 
decision that denied an initial rating in excess of 50 
percent for PTSD and denied a claim for TDIU, and remanded 
these matters to the Board for compliance with instructions 
in the joint remand.
 
As explained more fully below, the Board has determined that 
in order to satisfy the concerns of the parties to the Joint 
Motion for Partial Remand, it will be necessary to remand the 
case for further development.

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the April 2007 Joint Motion for Partial 
Remand reflects that the parties to the Joint Motion found 
the Board's February 2006 decision did not provide a fully 
adequate statement of the Reasons and Bases for its 
determination as to the higher initial rating claim for PTSD, 
to include consideration of staged ratings and discussion of 
the assigned GAF scores.  In addition, the veteran's claim 
for a TDIU was found to be inextricably intertwined with his 
claim for a higher initial rating for his service-connected 
PTSD.  Therefore, the claims should be considered together.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue). 

In reviewing the medical evidence of record, the Board notes 
that the last relevant VA examination for rating purposes was 
conducted in November 2000.  However, the evidentiary record 
indicates that the veteran was properly notified that he was 
scheduled for a VA examination in July 2003, but he failed to 
report.  The veteran's representative speculated in a 
February 2004 statement that perhaps the veteran's panic 
attacks as they related to his PTSD prevented him from 
reporting to the scheduled VA examination.  Regardless, VA 
regulations include 38 C.F.R. § 3.326(a) which provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.326 (2006).   The veteran must be prepared to meet 
his obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).

Nevertheless, the fact remains that the veteran has not 
undergone a VA PTSD examination in over six years.  Moreover, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  As 
noted in the joint remand, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. See Fenderson, supra.  
Given the amount of time that has elapsed since the last VA 
compensation examination, the veteran's claim of increased 
disablement, and the concerns raised in the joint motion, the 
Board finds that a more current PTSD examination is 
warranted.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006); see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 383-4 (1994).  In addition, a discussion of the 
opinions in the November 2000 VA examination report, the 
September 2001 SSA examination report, and the veteran's 
testimony during the October 2002 hearing, would be helpful 
in addressing the severity of the veteran's disability since 
the September 28, 2000 effective date of service connection 
for PTSD.



Accordingly, the RO should arrange for the veteran to undergo 
a VA PTSD examination, by a psychiatrist, at an appropriate 
VA medical facility.  When notifying the veteran of his 
appointment for VA examination, the RO should inform him of 
the consequences for failure to report.  In this regard, 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim. See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.

The Board stresses to the veteran the need to appear for the 
requested examination(s).  The veteran now has another chance 
to provide information that could aid in his claim for 
initial higher ratings for his service-connected PTSD, and 
the Board encourages him to take full advantage of this 
opportunity.  The Board emphasizes that although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claims, the duty to assist is 
not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190 (1991). Moreover, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits. See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent records of medical evaluation 
and/or treatment for the veteran's PTSD.  In this regard, VA 
treatment records dated from March 2001 to June 2001 are not 
associated with the claims file.  Furthermore, the most 
recent VA treatment record related to the veteran's PTSD is 
dated in April 2002; hence, the RO must also obtain records 
pertinent to the veteran's treatment for his service-
connected PTSD dated from May 2002 to the present. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The veteran's claims file contains copies of some of the 
documents the Social Security Administration (SSA) used in 
their disability determination of the veteran.  However, the 
Board notes that the veteran's application for SSA disability 
benefits, SSA's determination and award letter, and any 
decisions by the administrative law judge were not provided.  
Where VA has notice that the veteran is receiving disability 
benefits from SSA, and records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, the RO 
must again contact the SSA and request a complete copy of all 
outstanding evidence, to include the SSA decision awarding 
the veteran disability benefits. 

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claim for a higher initial rating for PTSD, 
the RO should continue to consider whether "staged rating" 
(assignment of different ratings based on distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.

Accordingly, these matters are REMANDED to the RO for the 
following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession.

The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103(a) are satisfied in accordance 
with 38 C.F.R. § 3.159 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.

2.  The RO should contact the Social 
Security Administration and specifically 
request copies of the veteran's original 
application, the SSA decision awarding  
disability benefits, any additional 
administrative decision(s), and all 
medical records not previously provided 
that were considered in his claim for SSA 
disability or SSI benefits (and any 
subsequent disability determination 
evaluations).  

3. The RO should obtain all of the 
veteran's outstanding VA medical records 
pertaining to the evaluation and/or 
treatment for PTSD, from March 2001 to 
June 2002 and from May 2002 to the 
present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination, by a psychiatrist, at an 
appropriate VA facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, to 
include psychological testing, if deemed 
warranted.  Findings from all tests 
and/or studies must be made available to 
the requesting psychiatrist prior to 
completion of his or her report.

The psychiatrist should clearly report 
all symptoms attributed to the service-
connected PTSD and should comment on the 
severity of the veteran's symptoms.  The 
psychiatrist should offer an opinion 
concerning the veteran's occupational and 
social impairment due to his service-
connected PTSD, to include addressing 
such impairment since the September 28, 
2000 effective date of service connection 
for PTSD.

The psychiatrist should also provide an 
opinion as to whether the veteran is 
incapable of obtaining or retaining 
gainful employment due solely to his PTSD 
symptomatology.  In providing these 
opinions, the psychiatrist is requested 
to discuss the findings in the November 
2000 VA examination report, the September 
2001 SSA examination report, and the 
veteran's testimony during the October 
2002 hearing.

The physician should also render a multi-
axial diagnosis, including assignment of 
a GAF score, an explanation of what the 
score means, to include as it relates to 
the severity of the veteran's PTSD. 

The examiner should set forth all 
examination findings in a printed (type-
written) report, together with the 
complete rationale for the comments and 
opinions expressed.

5. The veteran must be given adequate 
notice of the date, time, and place of 
any requested examination.  The RO must 
obtain and associate with the claims file 
copies of the letters notifying the 
veteran of the time, date, and place of 
the requested VA examination(s).  The 
veteran is advised that failure to 
cooperate by reporting for examination 
may result in the denial of the claims. 
38 C.F.R. § 3.655 (2006).

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
initial higher rating in excess of 50 
percent for PTSD and the claim for a TDIU 
in light of all pertinent evidence and 
legal authority. The RO must specifically 
document its consideration of whether 
"staged rating," pursuant to Fenderson, 
supra, is appropriate. 

8.  If the claims on appeal are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them 
time to respond before returning these 
claims to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



